Appellant's claim of immunity from punishment for carrying a pistol is based upon his appointment as a ranger by the Adjutant-General. By the terms of this appointment he was ordered to report to the captain of Company D, Frontier Battalion. This appointment was of date February 10th, and the arrest occurred subsequently, on March 3rd. The record does not disclose that he had been mustered into service, nor had he taken the oath required by the statute, had never reported to the company specified, nor become a ranger in fact, and had never done a day's service as such ranger. About two weeks prior to his arrest he informed the county attorney of Bell County that he had not and did not expect to do a day's work for the State, and only carried the pistol to prevent some one from pulling his nose or kicking him, and stated to the officer arresting him that the county attorney had infomed him he had no right to carry the pistol. Before he could become a State ranger it was requisite that he comply with the law in that connection. By his own statements he was aware of the fact that he was not authorized to carry a pistol, and was acting in bad faith in doing so. The charges asked by him were properly refused. The court's charge was favorable to him. He was, under the facts, not a "peace officer," and could not justify on that ground.
The judgment is affirmed.
Affirmed.
Judges all present and concurring.